Name: Commission Regulation (EEC) No 3851/88 of 12 December 1988 amending Regulation (EEC) No 606/86 laying down detailed rules for applying the Supplementary Trade Mechanism (STM) to milk products imported into Spain from Community of Ten
 Type: Regulation
 Subject Matter: international trade;  Europe;  trade policy;  processed agricultural produce
 Date Published: nan

 No L 343/8 Official Journal of the European Communities 13 . 12. 88 COMMISSION REGULATION (EEC) No 3851/88 of 12 December 1988 amending Regulation (EEC) No 606/86 laying down detailed rules for applying the supplementary trade mechanism (STM) to milk products imported into Spain from Community of Ten 0403 90 51 , 0403 90 53, 0403 90 59, 0404 10 91 , 0404 90 11 , 0404 90 13, 0404 90 19, D404 90 31 , 0404 90 33 and 0404 90 39 other than in immediate packings of a net capacity of two litres or less : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Articles 83 ( 1 ) and 84 (3) thereof, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the application of the supplementary trade mechanism applicable to traded), as last amended by Regulation (EEC) No 3296/88 (2), and in particular Article 7 ( 1 ) thereof, Whereas the supplementary trade mechanism in respect of milk and milk products was implemented by Commission Regulation (EEC) No 606/86 (3), as last amended by Regulation (EEC) No 4024/87 (4) ; whereas provision should be made, on the basis of the forward estimate for milk products for 1989 referred to in Article 83 ( 1 ) of the Act of Accession, for the fixing of the indicative ceilings for imports into Spain from the Community of Ten ; whereas the 'guide' quantities for 1989 must be broken down or allocated ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,  January 1989 :  February 1989 :  March 1989 :  April 1989 :  May 1989 :  June 1989 :  July 1989 :  August 1989 :  September ,1989 :  October 1989 :  November 1989 :  December 1989 : 34 500 tonnes, 34 500 tonnes, 23 000 tonnes, 13 800 tonnes, 9 200 tonnes, 5 750 tonnes, 5 750 tonnes, 5 750 tonnes, 9 200 tonnes, 17 250 tonnes, 34 500 tonnes, 34 500 tonnes ; (b) as regards the other products, at the rate of one-twelfth per month. 2. In addition, as regards cheese falling within CN code ex 0406, the "guide" quantity referred to in Article 84 of the Act of Acession shall be broken down by category. For the period 1 January to 31 December 1989, the breakdown by category shall be as follows : (tonnes) HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 606/86 is hereby amended as follows : 1 . In Article 1 (1 ), ' 1988' is replaced by '1989'; 2. Paragraphs 1 and 2 of Article 2 are replaced by the following : 'Article 2 1 . For the period 1 January to 31 December 1989 the "guide" quantities referred to in Article 84 of the Act of Accession shall be broken down as follows : (a) as regards milk and milk cream falling within CN codes 0401 , 0403 10 11 , 0403 10 13, 0403 10 19, Category Quantity 1 . Emmentaler, gruyÃ ¨re 2 813 2. Blue-veined cheese 3 984 3. Processed cheese 1 065 4. Parmigiano Reggiano, Grand Padano 169 5. Havarti, fat content 60 % 1 369 6. Edammer in balls, Gouda 6 996 7. Soft ripened cow's milk cheese 1 293 8 . Cheddar, Chester 182 9. Other 3 422' (') OJ No L 55, 1 . 3 . 1986, p. 106. 0 OJ No L 293, 27. 10. 1988, p. 7. M OJ No L 58, 1 . 3. 1986, p. 28 . 0 OJ No L 378, 31 . 12. 1987, p. 53 . 13 . 12. 88 Official Journal of the European Communities No L 343/9 3 . The Annex is replaced by the following : 'ANNEX Indicative ceilings (tonnes) CN code Description Quantity 0401 Milk and cream, not concentrated nor containing added sugar or other sweetening matter ex 0403 Buttermilk, curdled milk and cream, yoghurt, kephir and other fermented or acidified milk and cream, not concen ­ trated or containing added sugar or other sweetening matter or flavoured or containing added fruit or cocoa i » 300 000 0402 Milk and cream, concentrated or containing added sugar or other sweetening matter :  in powder, granules or other solid forms, not containing added sugar or other sweetening matter : ex 0402 10 11 ex 0402 10 19 ex 0402 21 0402 29 1 1  for human consumption  in powder, granules or other solid forms, containing addes sugar or other sweetening matter  special milk, for infants, in hermetically sealed containers, of a net content not exceeding 500 g and of a net content not exceeding 500 g and of a fat content by weight exceeding 10 % and not exceeding 27 % t 6 000 0405 Butter and other fats and oils derived from milk 2 000 ex 0406 Cheese, excluding curd 22 000' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 December 1988 . For the Commission Frans ANDRIESSEN Vice-President